In an action for, inter alia, an accounting, the defendants appeal from an order of the Supreme Court, Nassau County (Winick, J.), dated December 16, 1993, which denied their motion for leave to amend their answer.
Ordered that the order is affirmed, with costs.
Contrary to defendants’ contention, the Supreme Court properly exercised its discretion in denying their motion for *755leave to amend their answer (see, CPLR 3025 [c]; Warner v Levinson, 188 AD2d 268). Sullivan, J. P., Balletta, Copertino and Santucci, JJ., concur.